 Case 18-30241        Doc 392     Filed 01/22/20 Entered 01/22/20 13:04:26             Desc Main
                                   Document     Page 1 of 8



                    IN THE UNITED STATES BANKRUPTCY COURT
                  FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                                 Charlotte Division

In re:
                                                     Case Number: 18-30241
BK Racing, LLC,
                                                     Chapter 11
                              Debtor.

              REQUEST TO DESIGNATE RONALD C. DEVINE UNDER § 1126(e)

         Matthew W. Smith (the “Trustee”), the duly-appointed chapter 11 trustee in the above-

captioned bankruptcy case (this “Case”) for the debtor, BK Racing, LLC (the “Debtor”), by and

through counsel, hereby presents this Request to Designate Ronald C. Devine Under § 1126(e)

and respectfully shows the following in support:

                                          INTRODUCTION

         1.      The only purported creditor to cast a vote rejecting the Trustee’s proposed

chapter 11 plan (the “Plan”) was the Debtor’s former principal, Ronald C. Devine (“Devine”).

         2.      The Trustee believes that maximizing Devine’s recovery on any unsecured claim

that Devine may have against the Debtor’s estate played no role in Devine’s decision to reject the

Plan. Rather, the Trustee suspects that Devine’s efforts to thwart the Plan are designed to delay,

derail, or otherwise impair impending litigation that the Trustee intends to pursue against Devine

and certain persons and entities affiliated with Devine (collectively, the “Devine Affiliates”).

                                JURISDICTION AND BACKGROUND

         3.      On February 15, 2018 (the “Petition Date”), the Debtor initiated this Case by

filing a voluntary petition for relief under chapter 11 of the United States Bankruptcy Code, 11

U.S.C. §§ 101 et seq. (the “Code”).
 Case 18-30241       Doc 392       Filed 01/22/20 Entered 01/22/20 13:04:26            Desc Main
                                    Document     Page 2 of 8



        4.     On March 30, 2018, upon the request of Atlantic Union Bank f/k/a Union Bank &

Trust (the “Bank”) and without objection from the IRS, the Court entered an Order appointing

the Trustee in this Case (D.E. 87).

        5.     The Court has jurisdiction over this request pursuant to 28 U.S.C. § 1334. This is

a core proceeding pursuant to 28 U.S.C. § 157(b)(2)(A), (L), and (O). Venue properly lies in this

judicial district pursuant to 28 U.S.C. § 1409(a). The statutory predicate for the relief requested

herein is § 1126(e) of the Code.

                                              FACTS

        6.     On August 3, 2018, Devine filed proof of claim number 44 in this Case, asserting

a $15,000,000.00 secured claim against the Debtor’s estate (the “Devine Claim”). In support, the

Devine Claim attaches apparent loan documents between the Debtor and Virginia Racers Group,

LLC (“VRG”). For all intents and purposes, the Devine Claim, or any other claim that Devine

may have against the Debtor’s bankruptcy estate, would be an unsecured claim as there are

senior liens in favor of the Bank and the IRS that vastly exceed the value of all estate property.

        7.     The Devine Claim attaches no documents evidencing a debt owed by the Debtor

in favor of Devine, personally, nor does the Devine Claim provide any proof of the amounts

extended by VRG under the purported $15,000,000 future advances line of credit arrangement.

        8.     The Trustee has serious doubts concerning the allowability of the Devine Claim,

including, without limitation, the amount of the claim, who the proper holder of the claim may

be, whether the purported consideration actually reflects a debt rather than equity, and what

offsets and defenses the estate may have to any such claims.

        9.     Indeed, the Trustee intends to pursue millions of dollars’ worth of prima facie

avoidance claims against Devine and the Devine Affiliates prior to February 15, 2020, the two-




                                                 2
 Case 18-30241       Doc 392      Filed 01/22/20 Entered 01/22/20 13:04:26            Desc Main
                                   Document     Page 3 of 8



year anniversary of the Petition Date. Accordingly, the Devine Claim may very well be blocked

by § 502(d) of the Code unless and until Devine reimburses the Debtor’s estate for the transfers

that the Trustee avers are avoidable.

       10.     On January 20, 2020, Devine emailed the Trustee’s counsel a ballot rejecting the

Plan, listing a claim amount of $17,000,000.00 (the “Devine Ballot”).

       11.     In addition, on January 21, 2020, Devine filed his Objection to Trustee’s Plan and

Disclosure Statement (D.E. 385) (the “Devine Objection”), arguing primarily that:          (a) the

Trustee’s disclosure statement in connection with the Plan failed to adequately inform holders of

priority wage claims of the plan treatment guaranteed through § 1129(a)(9)(B) of the Code; and

(b) that the Plan provides the Debtor’s secured lender with too broad of a release.

       12.     The Devine Objection offers no alternative to the Plan. Therefore, Devine is, at

least implicitly, advocating for the conversion or dismissal of this Case, which would be very

harmful to general unsecured creditors’ prospects of being paid on their claims.

       13.     Upon information and belief, the true motive of the Devine Ballot is to delay,

derail, or otherwise impair any claims that the Trustee would otherwise bring against Devine and

the Devine Affiliates after Plan confirmation.

                                        RELIEF REQUESTED

       14.     The Trustee seeks entry of an order designating Devine under § 1126(e) of the

Code as an entity whose vote on the Plan was not in good faith.

                                 BASIS FOR RELIEF REQUESTED

       15.     Section 1126(c) of the Code provides that the Court should not consider votes cast

by entities designated under § 1126(e) in determining whether a class of creditors has accepted

or rejected a plan. 11 U.S.C. § 1126(c). Section 1126(e) of the Code provides that “[o]n request




                                                 3
 Case 18-30241       Doc 392      Filed 01/22/20 Entered 01/22/20 13:04:26             Desc Main
                                   Document     Page 4 of 8



of a party in interest, and after notice and a hearing, the court may designate any entity whose

acceptance or rejection of such plan was not in good faith.” 11 U.S.C. § 1126(e).

                                            ARGUMENT

        16.    The § 546 deadline for filing many of the claims that the Debtor’s estate has

against Devine and the Devine Affiliates is less than a month away. There are no competing

plans or other alternatives to the Plan that have been presented in this Case. Therefore, if the

Plan is not confirmed, the only way forward appears to be conversion or dismissal.

        17.    If this Case is dismissed, then many of the claims against Devine and the Devine

Affiliates existing on the Petition Date or created on the Petition Date would be lost.

        18.    If this Case is converted, then it is unlikely that the chapter 7 trustee will be able

to mobilize quickly enough to file all of the claims against Devine and the Devine Affiliates by

the § 546 deadline, and, thus, many of the claims against Devine and the Devine Affiliates

existing on the Petition Date or created on the Petition Date would be lost.

        19.    There is no financial benefit to general unsecured creditors if this Case is

converted or dismissed. While the prospects of payment for general unsecured creditors under

the Plan may be bleak, the alternatives are worse. This is evidenced by the fact that literally

every other unsecured creditor who cast a vote on the Plan voted to accept the Plan. The Devine

Ballot was not cast for the purpose of maximizing a recovery on the Devine Claim.

        20.    Indeed, the Devine Objection raises two issues with the Plan, one that Devine

does not have standing to assert and the other based on a mistake of fact.

        21.    First, the Devine Objection complains that the disclosure statement failed to

adequately inform priority wage claimants (i.e., the substantial number and amount of claims




                                                 4
 Case 18-30241        Doc 392      Filed 01/22/20 Entered 01/22/20 13:04:26              Desc Main
                                    Document     Page 5 of 8



based on Devine’s pre-petition refusal to pay his own employees) of the plan treatment

guaranteed by § 1129(a)(9)(B) of the Code.

        22.    Although the Trustee disagrees that the disclosure statement fails to sufficiently

apprise the employee-creditors of their rights and treatment under the Plan, Devine lacks

standing to assert arguments on behalf of the Debtor’s former employees under Article III of the

Constitution and the more narrowly drawn standards governing standing in bankruptcy cases

because he has no direct pecuniary interest in distributions to priority wage claimants. See,

Childress v. City of Richmond, 134 F.3d 1205, 1208-09 (4th Cir. 1998) (quoting Warth v. Seldin,

422 U.S. 490, 499 (1975)(in order to have Article III standing , a litigant “‘must assert his own

legal rights and interests, and cannot rest his claim to relief on the legal rights or interest of third

parties.’”); White v. Univision of Val. Inc. (In re Urban Broad. Corp.), 401 F.3d 236, 243 (4th

Cir. 2005) (discussing standing requirements and the direct pecuniary interest test for bankruptcy

standing).

        23.    Second, the Devine Objection argues that the Plan contains an impermissible

release of the Bank under National Heritage Foundation, Inc. v. Highbourne Foundation, 760

F.3d 344 (4th Cir. 2014). However, the Plan contains no third-party releases of the Bank that

would implicate the National Heritage analysis.

        24.    Therefore, the Devine Objection is premised exclusively on one issue that Devine

has no standing to raise and another issue based on a mistaken reading of the Plan. This is

further evidence that the Devine Ballot was not cast in the financial interest of the Devine Claim,

but rather is being raised for an ulterior motive.




                                                     5
 Case 18-30241        Doc 392     Filed 01/22/20 Entered 01/22/20 13:04:26              Desc Main
                                   Document     Page 6 of 8



       WHEREFORE, the Trustee prays that the Court will enter an Order designating Devine

under § 1126(e) as an entity that cast a ballot in bad faith and granting such other relief as is just

and proper.

       This, the 22d day of January, 2020.

                                               /s/ Michael L. Martinez
                                               Michael L. Martinez (N.C. State Bar No. 39885)
                                               Grier Wright Martinez, PA
                                               521 East Morehead Street, Suite 440
                                               Charlotte, North Carolina 28202
                                               Telephone: 704/375.3720; Fax: 704/332.0215
                                               mmartinez@grierlaw.com

                                               Attorneys for the Trustee




                                                  6
 Case 18-30241        Doc 392     Filed 01/22/20 Entered 01/22/20 13:04:26          Desc Main
                                   Document     Page 7 of 8



                   IN THE UNITED STATES BANKRUPTCY COURT
                 FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                                Charlotte Division

In re:
                                                     Case Number: 18-30241
BK Racing, LLC,
                                                     Chapter 11
                               Debtor.

                                    NOTICE OF HEARING

        TAKE NOTICE that, on Tuesday, January 28, 2020, at 9:30 A.M. in Bankruptcy
Courtroom 1-4 in the United States Courthouse, 401 West Trade Street, Charlotte, North
Carolina, this Court will conduct a hearing on the Trustee’s Request to Designate Ronald C.
Devine Under § 1126(e) (the “Request”) filed in the above-referenced bankruptcy case. The
Request seeks to designate Ronald C. Devine under § 1126(e) of the Bankruptcy Code as an
entity whose vote on the plan was not in good faith. A copy of the Request is available from the
undersigned or from the Bankruptcy Court’s web site at http://www.ncwb.uscourts.gov/.

Your rights may be affected. You should read this Notice carefully and discuss it with your
attorney, if you have one in this bankruptcy case. (If you do not have an attorney, you may wish
to consult one.)

     IF YOU DO NOT WANT THE COURT TO GRANT THE RELIEF REQUESTED OR
IF YOU WANT THE COURT TO CONSIDER YOUR VIEWS ON THE REQUEST, THEN
YOU OR YOUR ATTORNEY SHOULD ATTEND THIS HEARING AT 9:30 A.M. ON
TUESDAY, JANUARY 28, 2020, IN BANKRUPTCY COURTROOM 1-4 IN THE UNITED
STATES COURTHOUSE, 401 W. TRADE STREET, CHARLOTTE, N.C.

         This, the 22d day of January, 2020.

                                               /s/ Michael L. Martinez
                                               Michael L. Martinez (N.C. State Bar No. 39885)
                                               Grier Wright Martinez, PA
                                               521 East Morehead Street, Suite 440
                                               Charlotte, North Carolina 28202
                                               Telephone: 704/375.3720; Fax: 704/332.0215
                                               mmartinez@grierlaw.com

                                               Attorneys for the Trustee
 Case 18-30241        Doc 392     Filed 01/22/20 Entered 01/22/20 13:04:26             Desc Main
                                   Document     Page 8 of 8



                     IN THE UNITED STATES BANKRUPTCY COURT
                   FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                                  Charlotte Division

In re:
                                                       Case Number: 18-30241
BK Racing, LLC,
                                                       Chapter 11
                               Debtor.

                                 CERTIFICATE OF SERVICE

       The undersigned hereby certifies that copies of the foregoing Motion for Recovery of
Costs Incurred in Preserving and Disposing of Collateral and corresponding Notice of Hearing
were served on those parties requesting notice in this case and the Bankruptcy Administrator via
ECF and on the following parties as addressed and indicated below, either by: email or first
class mail.
Ronald C. Devine
6320 Augusta Dr., Ste. 1500                            Ronald C. Devine
Springfield, VA 22150                                  rdevine@arfoods.com
Via U.S. Mail                                          Via email

Ronald C. Devine                                       Stacy C. Cordes
6403 Burke Woods Court                                 122 Cherokee Rd., Ste. 1
Burke, VA 22015                                        Charlotte, NC 28207
Via U.S. Mail                                          scordes@burtcordeslaw.com
                                                       Attorneys for VRG, LLC
                                                       Via email, ECF, and U.S. mail



         This is the 22d day of January, 2020.

                                                  /s/ Michael L. Martinez
                                                 Michael L. Martinez
                                                 Grier Wright Martinez, PA
                                                 521 East Morehead Street, Suite 440
                                                 Charlotte, North Carolina 28202
                                                 704/375.3720 (Phone); 704/332.0215 (Fax)
                                                 mmartinez@grierlaw.com
